 1 SAMUEL R. MAIZEL                                        HONORABLE WHITMAN L. HOLT
   DENTONS US LLP
 2 601 South Figueroa Street, Suite 2500
   Los Angeles, California 90017-5704
   Tel: (213) 623-9300
 3 Fax: (213) 623-9924
   Email: samuel.maizel@dentons.com
 4
   SAM J. ALBERTS (WSBA #22255)
   DENTONS US LLP
 5 1900 K. Street, NW
   Washington, DC 20006
 6 Tel: (202) 496-7500
   Fax: (202) 496-7756
 7 Email: sam.alberts@dentons.com
   Proposed Counsel to the Official
 8 Committee of Unsecured Creditors
   of Easterday Ranches, Inc.
 9
                     UNITED STATES BANKRUPTCY COURT
10                    EASTERN DISTRICT OF WASHINGTON

11 In re:                                                   Chapter 11

     EASTERDAY RANCHES, INC., et al.,                       Lead Case No. 21-00141-11 (WLH)
12
                                                            Jointly Administered
                  Debtors.1
13
                                                            MOTION FOR ADMISSION PRO
14                                                          HAC VICE OF SAMUEL R. MAIZEL

15          Pursuant to Rule 83.2(c) of the local rules (the “Local Rules”) for the District
     Court for the Eastern District of Washington (the “District Court”), and Rule 9010-
16
     1(a)(3) of the of the local rules (the “Local Bankruptcy Rules”) for the United States
17
     Bankruptcy Court for the Eastern District of Washington (the “Bankruptcy Court”),
18
     Sam. J. Alberts, member in good standing of the Washington State Bar and of the
19
     1
      The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and Easterday
20   Farms, a Washington general partnership (21-00176).

21                                                            DENTONS US LLP                 DENTONS US LLP
                                                               1900 K Street NW      601 South Figueroa Street, Suite 2500
                                                             Washington, DC 20006        Los Angeles, CA 90017-5704
                                                    1        Phone: (202) 496-7500         Phone: (213) 623-9300
   MOTION FOR ADMISSION                                       Fax: (213) 496-7756            Fax: (213) 623-9924
   PRO HAC VICE OF
 21-00141-WLH11    SAMUEL
                 Doc       R. MAIZEL
                     236 Filed 03/01/21                  Entered 03/01/21 11:04:09            Pg 1 of 8
 1 District Court, hereby moves on behalf of the Official Committee of Unsecured
     Creditors of Easterday Ranches, Inc. (the “Committee”) for the admission pro hac vice
 2
     of Samuel R. Maizel in the above-captioned case, based upon the following.
 3
           1.     Mr. Maizel’s business address, phone number, and email:
 4
           Samuel R. Maizel
 5         Dentons US LLP
           601 South Figueroa Street, Suite 2500
           Los Angeles, CA 90017-5704
 6         Phone: (213) 623-9300
           Fax: (213) 623-9924
 7         Email: samuel.maizel@dentons.com

 8         2.     Date of admission to practice before other courts:
           Mr. Maizel was admitted to practice in Pennsylvania (State Bar No. 43925) on
 9
     November 4, 1985 and in California (State Bar No. 189301) on June 17, 1997. Mr.
10
     Maizel is also admitted to practice before the United States Court of Appeals for the
11 Ninth Circuit and the Bankruptcy Appellate Panel for the Ninth Circuit, as well as the

12 United States District and Bankruptcy Courts for the Central, Eastern, Northern and

13 Southern Districts of California.
           3.     Name, address, phone number, and email of admitted counsel with whom
14
     the applicant will be associated:
15
           Sam. J. Alberts (WSBA #22255)
16         Dentons US LLP
           1900 K. Street, NW
           Washington, DC 20006
17         Tel: (202) 496-7500
           Fax: (202) 496-7756
18         Email: sam.alberts@dentons.com

19

20

21                                                  DENTONS US LLP                 DENTONS US LLP
                                                     1900 K Street NW      601 South Figueroa Street, Suite 2500
                                                   Washington, DC 20006        Los Angeles, CA 90017-5704
                                           2       Phone: (202) 496-7500         Phone: (213) 623-9300
   MOTION FOR ADMISSION                             Fax: (213) 496-7756            Fax: (213) 623-9924
   PRO HAC VICE OF
 21-00141-WLH11    SAMUEL
                 Doc       R. MAIZEL
                     236 Filed 03/01/21         Entered 03/01/21 11:04:09           Pg 2 of 8
 1         4.    Mr. Maizel has never been subject to any disciplinary sanction by any
     Court or Bar Association and no such disciplinary or sanction actions are pending
 2
     against Mr. Maizel.
 3
           5.    The Committee has proposed that Mr. Maizel serve as their lead counsel.
 4
     Mr. Maizel has read and is familiar with Rule 83.2(c) of the Local Rules, and Rule
 5 9010-1(a)(3) of the Local Bankruptcy Rules, and understands it is necessary to

 6 associate with admitted counsel, who shall sign all pleadings, motions, and other papers

 7 prior to filing and service and shall have meaningful participation in the case.
           6.    The Committee has retained Sam J. Alberts and Samuel R. Maizel of
 8
     Dentons US LLP to serve in as this case. Applications approving Sam J. Alberts and
 9
     Samuel R. Maizel of Dentons US LLP’s employment are forthcoming. The admitted
10
     attorney, Sam J. Alberts, will assist Mr. Maizel in his representation of the Committee
11 in these proceedings.

12         7.    Pursuant to Local Bankruptcy Rule 9010-1 and Local Rule 83.2(c), the

13 required fee has been paid.

14

15

16

17

18

19

20

21                                                  DENTONS US LLP                 DENTONS US LLP
                                                     1900 K Street NW      601 South Figueroa Street, Suite 2500
                                                   Washington, DC 20006        Los Angeles, CA 90017-5704
                                           3       Phone: (202) 496-7500         Phone: (213) 623-9300
   MOTION FOR ADMISSION                             Fax: (213) 496-7756            Fax: (213) 623-9924
   PRO HAC VICE OF
 21-00141-WLH11    SAMUEL
                 Doc       R. MAIZEL
                     236 Filed 03/01/21        Entered 03/01/21 11:04:09            Pg 3 of 8
 1         WHEREFORE, the undersigned requests that this Court enter an Order admitting
     Mr. Maizel to practice law before this Court in the above-captioned case, and any
 2
     related cases, adversary proceedings, and appeals, and to serve as co-counsel with Sam
 3
     J. Alberts.
 4

 5         DATED this 1st day of March, 2021
                                                DENTONS US LLP
 6

 7                                              By /s/ Sam J. Alberts
                                                 Sam J. Alberts, WSBA #22255
 8
                                                  Counsel for the Debtors, Debtors in
                                                  Possession and Appellees
 9

10

11

12

13

14

15

16

17

18

19

20

21                                                 DENTONS US LLP                 DENTONS US LLP
                                                    1900 K Street NW      601 South Figueroa Street, Suite 2500
                                                  Washington, DC 20006        Los Angeles, CA 90017-5704
                                          4       Phone: (202) 496-7500         Phone: (213) 623-9300
   MOTION FOR ADMISSION                            Fax: (213) 496-7756            Fax: (213) 623-9924
   PRO HAC VICE OF
 21-00141-WLH11    SAMUEL
                 Doc       R. MAIZEL
                     236 Filed 03/01/21       Entered 03/01/21 11:04:09            Pg 4 of 8
 1                                 CERTIFICATE OF SERVICE
             I certify that on March 1, 2021, I caused the foregoing to be electronically filed
 2
     with the Clerk of the Bankruptcy Court using the CM/ECF System which in turn
 3
     automatically generated a Notice of Electronic Filing to all parties in the case who are
 4
     registered users of the CM/ECF system in this case. The Notice of Electronic Filing for
 5 the foregoing identifies all recipients.
                                                    By /s/ Sam J. Alberts
 6                                                   Sam J. Alberts, WSBA #22255
     116866278\V-1


 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21                                                    DENTONS US LLP                 DENTONS US LLP
                                                       1900 K Street NW      601 South Figueroa Street, Suite 2500
                                                     Washington, DC 20006        Los Angeles, CA 90017-5704
                                              5      Phone: (202) 496-7500         Phone: (213) 623-9300
   MOTION FOR ADMISSION                               Fax: (213) 496-7756            Fax: (213) 623-9924
   PRO HAC VICE OF
 21-00141-WLH11    SAMUEL
                 Doc       R. MAIZEL
                     236 Filed 03/01/21           Entered 03/01/21 11:04:09           Pg 5 of 8
 1

 2

 3

 4

 5

 6

 7

 8

 9                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WASHINGTON
10
     In re:                                                 Chapter 11
11
     EASTERDAY RANCHES, INC., et al.,                       Lead Case No. 21-00141-11 (WLH)
12                                                          Jointly Administered
                   Debtors.1
13                                                          ORDER OF ADMISSION PRO HAC
                                                            VICE OF SAMUEL R. MAIZEL
14

15
              BEFORE the Court is the motion of the Committee for admission of Samuel R.
16 Maizel pro hac vice. Sam J. Alberts is local counsel of record.

17            Accordingly, IT IS HEREBY ORDERED:

18            1.    The Motion for Admission Pro Hac Vice is GRANTED.

19
     1
      The Debtors along with their case numbers are as follows: Easterday Ranches, Inc. (21-00141) and Easterday
20   Farms, a Washington general partnership (21-00176).

                                                               DENTONS US LLP                 DENTONS US LLP
21                                                              1900 K Street NW      601 South Figueroa Street, Suite 2500
                                                              Washington, DC 20006       Los Angeles, CA 90017-5704
                                                    1         Phone: (202) 496-7500
                                                               Fax: (213) 496-7756
                                                                                            Phone: (213) 623-9300
   ORDER OF ADMISSION PRO HAC VICE                                                           Fax: (213) 623-9924
   OF SAMUEL R. MAIZEL
 21-00141-WLH11 Doc 236 Filed 03/01/21                   Entered 03/01/21 11:04:09             Pg 6 of 8
 1         2.      Samuel R. Maizel may be and hereby is admitted to practice in the United
     States Bankruptcy Court for the Eastern District of Washington in the above-captioned
 2
     case pro hac vice and any related cases, adversary proceedings, and appeals.
 3
           3.      Pursuant to Local Rule 83.2(c) of the Local Rules for the District Court
 4
     for the Eastern District of Washington, counsel of Sam J. Alberts shall sign all
 5 pleadings, motions, and other papers prior to filing, and shall meaningfully participate

 6 in this case.

 7                                     / / /End of Order/ / /

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                                      DENTONS US LLP                 DENTONS US LLP
21                                                     1900 K Street NW      601 South Figueroa Street, Suite 2500
                                                     Washington, DC 20006       Los Angeles, CA 90017-5704
                                           2         Phone: (202) 496-7500
                                                      Fax: (213) 496-7756
                                                                                   Phone: (213) 623-9300
   ORDER OF ADMISSION PRO HAC VICE                                                  Fax: (213) 623-9924
   OF SAMUEL R. MAIZEL
 21-00141-WLH11 Doc 236 Filed 03/01/21          Entered 03/01/21 11:04:09             Pg 7 of 8
 1
     Presented by:
 2 DENTONS US LLP

 3 By /s/ Sam J. Alberts
   Sam J. Alberts, WSBA #22255
 4
   Proposed Counsel for the Official
   Committee of Unsecured Creditors
 5 of Easterday Ranches, Inc.
     116867141\V-1

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
                                                DENTONS US LLP                 DENTONS US LLP
21                                               1900 K Street NW      601 South Figueroa Street, Suite 2500
                                               Washington, DC 20006       Los Angeles, CA 90017-5704
                                       3       Phone: (202) 496-7500
                                                Fax: (213) 496-7756
                                                                             Phone: (213) 623-9300
   ORDER OF ADMISSION PRO HAC VICE                                            Fax: (213) 623-9924
   OF SAMUEL R. MAIZEL
 21-00141-WLH11 Doc 236 Filed 03/01/21     Entered 03/01/21 11:04:09            Pg 8 of 8
